         Case 1:09-cr-00722-LAP Document 300 Filed 05/03/19 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      May 3, 2019

BY CM/ECF
The Hon. Loretta A. Preska
United States District Court
Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, New York 10007

           Re: United States v. Stephen Walsh, 09 Cr. 722 (LAP), 17 Cv. 6651 (LAP)

Dear Judge Preska:

        The Government respectfully submits this letter in advance of the re-sentencing of
defendant Stephen Walsh, currently scheduled for May 8, 2019. Walsh was originally sentenced
by Judge Cedarbaum to a twenty-year term of incarceration and began his term of incarceration
on or about January 20, 2015. By the time of his resentencing on May 8, 2019, he will have served
approximately four years and four months of his original twenty-year sentence.

       The Court is very familiar with the facts of this case based on, among other things,
extensive briefing on Walsh’s Petition for Relief Pursuant to 28 U.S.C. § 2255, the evidentiary
hearing that took place on March 18, 2019, the re-sentencing proceeding for defendant Paul
Greenwood on June 29, 2016, the Government’s sentencing submission regarding Walsh, filed on
October 23, 2014, the Probation Office’s Presentence Investigation Report for Walsh, dated
September 29, 2014, and the Monsanto hearing, which took place over three days in 2011.

        The Government takes no position with respect to what sentence the Court should impose
in this matter.

                                               Respectfully submitted,

                                               GEOFFREY S. BERMAN
                                               United States Attorney

                                         by:
                                               Kedar S. Bhatia
                                               Brendan F. Quigley
                                               Assistant United States Attorneys
                                               (212) 637-2465/2190
